Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Khosrow Sadeghian, Appellant                          Appeal from the 211th District Court of
                                                      Denton County, Texas (Tr. Ct. No. 17-
No. 06-18-00062-CV         v.                         4755-211).     Memorandum          Opinion
                                                      delivered by Chief Justice Morriss, Justice
Billy and Karen Wright, Appellees                     Burgess and Justice Moseley* participating.
                                                      *Justice Moseley, Retired, Sitting by
                                                      Assignment.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellees, Billy and Karen Wright, pay all costs of this appeal.


                                                      RENDERED JANUARY 18, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk